Andrews, Chief Judge.
Roberts and Core appeal from the dismissal of their 42 USC § 1983 claim against the city of West Point and three of its police officers, including Brown, resulting from a search claimed to be illegal.
The complaint was dismissed, based on the statute of limitation, pursuant to the defendants’ motion. For two reasons, we affirm.
1. First, plaintiffs filed no response to the motion below, and we do not consider arguments made here for the first time. Cornelius v. Wood, 223 Ga. App. 339, 341 (1) (477 SE2d 595) (1996).
2. Second, even if we were to consider the argument made, the issue has been determined adversely to plaintiffs. Doe #102 v. Dept. of Corrections, 268 Ga. 582, 583 (2) (492 SE2d 516) (1997); Day v. Brown, 207 Ga. App. 134, 135 (1) (427 SE2d 104) (1993).
3. Because there is no reasonable basis upon which appellants could conclude this appeal had merit, a penalty of $500 will be imposed by the trial court upon receipt of the remittitur, pursuant to Court of Appeals Rule 15 (b).

Judgment affirmed with direction.


Johnson and Blackburn, JJ, concur.